August 1 2012


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                        No. AF 07-0157
                                       ______________

IN THE MATTER OF A CORRECTION TO                           )
RULE 45 OF THE MONTANA RULES OF                            )       ORDER
CIVIL PROCEDURE                                            )
                            _____________


       An error has been brought to the Court’s attention in M. R. Civ. P. 45(a)(2), as
adopted effective October 1, 2011.
       IT IS ORDERED that M. R. Civ. P. 45(a)(2) is modified as shown below.
Highlighted language is added to the rule; language stricken through is deleted from the rule:


       (2) Except as provided in Rule 28(c)(2), a subpoena must issue from the court
       in which the action is pending. Issued from Which Court. A subpoena must
       issue as follows:
       (A) for attendance at a hearing or trial, from the court for the district where the
       hearing or trial is to be held;
       (B) for attendance at a deposition, from the court for the district where the
       deposition is to be taken; and
       (C) for the production or inspection, if separate from a subpoena commanding
       a person’s attendance, from the court for the district where the production or
       inspection is to be made.


The above changes to M. R. Civ. P. 45(a)(2), which reflect the longstanding practice in cases
filed in Montana district courts, shall take effect immediately.
       The Clerk is directed to provide copies of this order to each Clerk of the District Court
in the State of Montana; each District Judge for the State of Montana; Todd Everts and
Kevin Hayes at the Montana Legislative Services Division; the Montana Attorney General;
the Director of the Montana Trial Lawyers; the Director of the Montana Defense Trial
Lawyers; the Clerk of the United States District Court for the District of Montana; the
President of the Montana Magistrates’ Association; the Executive Director of the State Bar
of Montana; the University of Montana School of Law; the State Law Librarian; Thomson
Reuters; Montana attorney Randy Cox; James Goetz, former Chair of the Advisory
Commission on Rules of Civil and Appellate Procedure; and the Honorable Deborah Kim
Christopher of the Advisory Commission on Rules of Civil and Appellate Procedure.
      DATED this 31st day of July, 2012.

                                                /S/ MIKE McGRATH
                                                /S/ JIM RICE
                                                /S/ MICHAEL E WHEAT
                                                /S/ PATRICIA COTTER
                                                /S/ BETH BAKER
                                                /S/ BRIAN MORRIS




                                            2